48 F.3d 1227NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
Alan Dale GOEAS, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 94-16482.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 21, 1995.*Decided Feb. 27, 1995.

Before:  SCHROEDER, CANBY and LEAVY, Circuit Judges.


1
MEMORANDUM**


2
Alan Dale Goeas, a federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. Sec. 2255 motion to vacate his sentence imposed following his jury conviction for being a felon in possession of a firearm and ammunition.  We have jurisdiction under 28 U.S.C. Sec. 2255, and we affirm.


3
In his section 2255 motion, Goeas raised five issues regarding the district court's calculation of his sentence under the Sentencing Guidelines.  He failed to raise these issues in his counselled direct criminal appeal.  See United States v. Goeas, No. 92-10718 (unpublished disposition) (9th Cir.  Oct. 25, 1993).  Goeas has waived these issues by failing to raise them on direct appeal.  See United States v. Schlesinger, 38 F.3d 485, 487 (9th Cir.1994).  Accordingly, the district court's denial of Goeas's section 2255 motion is


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3